DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.

Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
	Claim(s) 1 and 8,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to The following is an example of the proposed objection/rejection to the new matter:  “virtual images of actual eyes” and "virtual images of actual eyes”.  However, the specification does reference “a virtual object 210 may be output by a 3D display apparatus” and “a depth image” (Specification: paras. 0042, 0074). 

Claim Objections
	Claims 2 and 9 are objected to because of the following informalities: 
	•	In claim 6, line 4, "a pixel value " should be "the pixel value "
	Appropriate correction is required.

Applicant(s) Response to Official Action
The response filed on 07/23/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-14, the applicant(s) argue that Mather, Suyama, and Baran do not disclose:
“…determining positions of optical images of the eyes by optically transforming the acquired positions of the eyes, based on an optical characteristic of the catadioptric system comprising a concave mirror or a convex lens, the optical images of the eyes comprising 
“…determining a direction of a ray passing through a pixel included in a display panel included in the 3D display apparatus and an optical element of an optical layer included in the 3D display apparatus, the direction of the ray comprising a direction in which a transmission path of the ray is extended toward a rear surface of the display panel; and rendering an image to be displayed on the display panel to provide the user with a 3D image, based on the determined direction of the ray and the determined positions of the optical images…" [Remarks: page 11, para. 1]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-14, Examiner contends that Mather, Suyama, and Baran do disclose:
1.	“… determining positions of optical images of the eyes by optically transforming the acquired positions of the eyes, based on an optical characteristic of the catadioptric system comprising a concave mirror or a convex lens, the optical images of the eyes comprising virtual images of actual eyes, based on the optical characteristic of the catadioptric system…”.  Mather teaches image pixels, tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position, θi, θt, user's mid-eye position – fig. 3b, para. 0047), optical properties, optical elements, parallax optics, parallax barrier, refractive index, a viewer is positioned such that their mid-eye position is at a distance Z from the front face of the display, and has an x-co-ordinate denoted by X, depth sensor being used in place of a camera, and user's left and right eyes. (Mather: figs. 2, 3, para. 0013, 0047-0048, 0052-0055, 0058-0061, 0085) Suyama teaches varifocal mirror 202 and a concave mirror. (Suyama: fig. 22, para. 0276) Baran teaches a catadioptric systems (those which combine mirrored devices and refractive optics). (Baran: para. 0270)
2. 	“…determining a direction of a ray passing through a pixel included in a display panel included in the 3D display apparatus and an optical element of an optical layer included in the 3D display apparatus, the direction of the ray comprising a direction in which a transmission path of the ray is extended toward a rear surface of the display panel; and rendering an image to be displayed on the display panel to provide the user with a 3D image, based on the determined direction of the ray and the determined positions of the optical images…" Mather teaches ray a, b, light ray, image pixels, liquid crystal panel, image display layer of the display, pixelated image display layer, tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position, where this light ray intercepts the parallax barrier, or other optical element, at a certain position, first image data, second image data are rendered, perceive a 3-D image, left eye image, right eye image, each eye shown a different image, stereoscopic 3D, and refractive index of a medium between the display and the observer and distance between the intercept point and the closest slit determines whether the light ray, and hence the pixel, is seen by the left or right eye. (Mather: figs. 2-3, paras. 0013, 0021, 0047-0049, 0052-0054, 0058-0061, 0089).

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (US 20170155893 ~ already of record), in view of Suyama et al. (US 20030080923 – already of record), and further in view of Baran et al. (US 20170085867).

	Regarding claim 1, Mather teaches (Currently Amended): a three-dimensional (3D) image (Mather: i.e. stereoscopic 3D – para. 0047) rendering (Mather: i.e. first image data, second image data are rendered – para. 0089) method for … comprising 
	a 3D display apparatus (Mather: i.e. 3D display – fig. 5a, paras. 0079) and the 3D image rendering method comprising:
	acquiring positions of both eyes (Mather: i.e. position of the user's left and right eyes, Z-tracking 3D system – figs. 1, 2, 3, 5, paras. 0013, 0047, 0079) of a user (Mather: i.e. user, observer – paras. 0013, 0047);
	determining positions of optical images (Mather: i.e. image pixels – figs. 2, 3, para. 0013, 0047, 0052)of the eyes (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0047, 0058) by optically transforming (Mather: i.e. θi, θt – fig. 3b, paras. 0055, 0058) the acquired positions of the eyes (Mather: i.e. user's mid-eye position – fig. 3b, para. 0047), based on an optical characteristic (Mather: i.e. optical properties, optical elements, parallax optics, parallax barrier, refractive index – fig. 2a, 3b, paras. 0013, 0047, 0048, 0058) … comprising ….the optical images of the eyes comprising virtual images (Mather: i.e. A viewer is positioned such that their mid-eye position is at a distance Z from the front face of the display, and has an x-co-ordinate denoted by X, depth sensor being used in place of a camera – fig. 3(b), paras. 0054, 0085) of actual eyes (Mather: i.e. user's left and right eyes – fig. 3b, para. 0047), based on the optical characteristic …; 
	determining a direction (Mather: i.e. a, b – figs. 2, 3, para. 0048) of a ray (Mather: i.e. light ray – fig. 3b, para. 0048) passing through a pixel (Mather: i.e. image pixels – fig. 3b, para. 0048) included in a display panel (Mather: i.e. liquid crystal panel, image display layer of the display, pixelated image display layer – figs. 2, 3, paras. 0021, 0048, 0053-0054) included in the 3D display apparatus and an optical elements of an optical layer included in the 3D display apparatus (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position, where this light ray intercepts the parallax barrier, or other optical element, at a certain position – figs. 3b, paras. 0048-0049, 0052), the direction of the ray comprising a direction in which a transmission path of the ray (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0048) is extended toward a rear surface of the display panel (Mather: i.e. tracing a light ray from each image pixel (or form a block of pixels) to the user's mid-eye position – fig. 3b, para. 0048)
	rendering an image (Mather: i.e. first image data, second image data are rendered – para. 0089) to be displayed on the display panel to provide the user with a 3D image (Mather: i.e. perceive a 3-D image, left eye image, right eye image, each eye shown a different image, stereoscopic 3D – paras. 0013, 0047, 0052), based on the determined direction of the ray and the determined positions of the optical images (Mather: i.e. refractive index of a medium between the display and the observer and distance between the intercept point and the closest slit determines whether the light ray, and hence the pixel, is seen by the left or right eye – fig. 3(b), paras. 0048, 0058-0061).

	However, Mather does not teach a heads-up display (HUD) system, a catadioptric system, a concave mirror or a convex mirror.

Also in the same field of endeavor, Suyama et al. (US 20030080923 ~ already of record) discloses the following claim limitations:
	a heads-up display (HUD) system (Suyama: i.e. head-mounted display 4110 – fig. 64, para. 0598).
	a concave mirror or a convex mirror (Suyama: i.e. varifocal mirror 202, concave mirror – fig. 22, para. 0276)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Variable Barrier Pitch Correction System, as disclosed by Mather, and further incorporate a heads-up display (HUD) system, a catadioptric system, a concave mirror or a convex mirror, as taught by Suyama, for the benefit of three-dimensional representation method and an apparatus capable of electronically reproducing a moving picture or video with a reduced amount of information on a three-dimensional image (Suyama: para. 0003).

However, Mather and Suyama do not teach a catadioptric system.

Also in the same field of endeavor, Baran et al. (US 20030080923) discloses the following claim limitations:
	a catadioptric system (Baran: i.e. catadioptric systems (those which combine mirrored devices and refractive optics) – para. 0270).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use  Variable Barrier Pitch Correction System, as disclosed by Mather, and further Baran, for the benefit of creating a projected augmented reality display to ensure sufficient angular diversity reaches the viewing locations of the viewer's eyes (Baran: para. 0270).

	Regarding claim 2, Mather, Suyama, and Baran teach (Currently Amended): the 3D image rendering method of claim 1, wherein the rendering the image comprises: 
	2PRELIMINARY AMENDMENTAttorney Docket No.: Q251566Appln. No.: 16/727,031determining sampling information (Mather: i.e. pre-rendered data value – para. 0049) for determining a value of the pixel (Mather: i.e. pre-rendered data value is assigned to the pixel – para. 0049), by comparing the optical images and the direction of the ray (Mather: i.e. given z and x, we can compute barrier intercept d and given a pixel coordinate (p.sub.x,p.sub.y) and a user mid-eye position (e.sub.x,e.sub.y) the barrier intercept coordinates (b.sub.x,b.sub.y) for a ray from the pixel to the user can be found – fig. 3b, paras. 0056-0061)

	Regarding claim 3, the above combination teaches (Original): the 3D image rendering method of claim 1, wherein determining the direction of the ray comprises: 
	determining rays passing through the pixel included in the display panel (Mather: i.e. liquid crystal panel, image display layer of the display, pixelated image display layer – figs. 2, 3, paras. 0021, 0048, 0053-0054), based on the determined positions of the optical images (Mathers: fig. 3b); and 
	determining intersection points (Mather: i.e. the intersection of the ray path (from the pixel to the observer) and the parallax optic – figs. 1-3, para . 0052, 0063) between the determined rays and the optical layer (Mather: fig. 3b), the optical layer being a parallax barrier (Mather: i.e. parallax barrier – figs. 1-4) or a lenticular lens (Mather: i.e. lenticular lens system – fig. 5d), and the display panel being interposed between the acquired positions of the eyes and the optical layer (Mather: figs. 1-3)    
	
	Regarding claim 4, the above combination teaches (Currently Amended): the 3D image rendering method of claim 1, wherein the rays are determined furher based on 
	a first refractive index layer (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – fig. 3b, paras. 0048, 0055, 0058) of a medium (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058) disposed between the display panel and the optical layer (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier – fig. 3b, paras. 0048, 0055, 0058) and
	a second refractive index (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – fig. 3b, paras. 0048, 0055, 0058) of a medium (Mather: i.e. refractive index of the medium between the image display layer of the display and the parallax optics: parallel barrier and the refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058) disposed outside the 3D display apparatus (Mather: i.e. refractive index of the medium (air) between the display and the observer – paras. 0048, 0055, 0058).  

(Currently Amended): the 3D image rendering method of claim 1, wherein
	the optical images are located behind the display panel (Suyama: i.e. slanted line functions as the display panel and the three-dimensional image (virtual image) 203 is located behind it – fig. 22, para. 0275).  

	The same motivation for claim 5 is applied as above for claim 1.

	Regarding claim 6, the above combination teaches (Original): the 3D image rendering method of claim 3, further comprising
assigning a pixel value to the pixel (Mather: i.e. pre-rendered data value is assigned to the pixel – paras. 0049, 0061), based on distances respectively between the determined intersection points and optical elements of the optical layer (Mather: figs 2-3, paras. 0058-0062), wherein the rendering comprises rendering the image, based on the assigned pixel value (Mather: i.e. left-eye or right-eye image data may then be assigned to the pixel, in accordance with the determination whether the pixel is closer to being seen by the left eye or the right eye – figs. 1-3, para. 0061)

	Regarding claim 7, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation: a processor (Mather: i.e. image processing hardware – fig. 5, para. 0079). 

Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 1 and 7 above, and is/are therefore rejected on the same premise.  With regards to further limitation: magnify an image (Suyama: i.e. two-dimensional images are enlarged or reduced in the horizontal direction respectively and two-dimensional images 105, 106 and by controlling a ratio of enlargement/reduction of each image – paras. 0028, 0150).

	The same motivation for claim 8 is applied as above for claim 1.

Regarding claim 9, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.

	Regarding claim 13, the above combination teaches (Previously Presented): The method of claim 1, further comprising: displaying the rendered image on the display panel, wherein the HUD system is implemented in 
	a vehicle (Baran: i.e. windshield of a car – para. 0344 (231)), and wherein the catadioptric system is configured to receive rays of the rendered image and to 

	adjust the respectives of the received rays (Mather: i.e. θi, θt – fig. 3b, paras. 0055, 0058) such that rays exiting the catadioptric system reach the eyes of the user through 

	a front side of the vehicle (Baran: i.e. windshield of a car, project virtual images into views of the world as seen through a window, windshield, cockpit, view-screen, projection screen, or other reflective, transparent surface – para. 0266, 0344 (233), (266)).

	The same motivation for claim 13 is applied as above for claim 1.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 13 above, and is/are therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        08/09/2021